Citation Nr: 0123567	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  01-07 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
April 1942 and from October 1945 to June 1946.  He was a 
prisoner-of-war (POW) from April 9, 1942, to April 19,1942.  
He died in September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating determination 
of the Manila, Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran had POW status from April 9, 1942, through 
April 19, 1942; the evidence does not establish that the 
veteran was detained or interned as a POW for a period of at 
least 30 days.

2.  The veteran died on September [redacted] 1989.

3.  The death certificate listed the immediate cause of death 
as cardiorespiratory arrest. 

4.  Service connection was not in effect for any disability 
during the veteran's lifetime. 

5.  The cause of death is not attributable to any incident of 
service.

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decision and the 
SOC informed the appellant of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  VA has met all VCAA duties. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

The initial question that must be resolved in this matter is 
whether the appellant has established that the veteran had 
status as a former POW for 30 days or more as defined by 
38 C.F.R. § 3.309 and 38 U.S.C.A. § 1112(b).  See 38 U.S.C.A. 
§ 101(32); 38 C.F.R. § 3.1(y) (2000).  The Public Laws to 
which the appellant links her claim essentially enumerate a 
number of diseases for which service connection may be 
granted based upon one's status as a former POW for 30 days 
or more.  

Generally, a service department determination as to an 
individual's service shall be binding on VA unless a 
reasonable basis exists for questioning it.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Regulations also provide 
that VA shall accept the findings of the appropriate service 
department that a person was a prisoner-of-war during a 
period of war unless a reasonable basis exists for 
questioning it.  38 C.F.R. § 3.1(y).  Under 38 C.F.R. § 3.1, 
however, VA is not required to follow the service 
department's findings that the veteran was not a POW.  Young, 
4 Vet. App. 106; VAOPGCPREC 14-94.  

In this case, in a December 6, 1945, report from the 
headquarters of the United States Armed Forces, Western 
Pacific Office of the Commanding General, it was indicated 
that the veteran was a POW from April 9, 1942, through April 
18, 1942.  In an October 1949 Headquarters Philippines 
Command United States Army, Supplementary Army Information 
Report, the veteran was noted to have been in POW status from 
April 9, 1942, to April 19, 1942.  

Under the circumstances, the evidence does not demonstrate 
that the veteran was detained or interned as a POW for a 
period of at least 30 days.  Thus, the applicable regulations 
with respect to presumptive service connection based upon POW 
status for 30 days or more are not for application.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

If the disorder is cardiovascular disease, to include 
hypertension, service connection may be granted if manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2000).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2000).

The death certificate shows that the veteran died in 
September 1989.  According to the death certificate, the 
immediate cause of death was cardiorespiratory arrest.  

A review of the veteran's service medical records 
demonstrates that an appendectomy was performed in October 
1945, as a result of chronic appendicitis.  

At the time of an October 1945 physical, normal findings were 
reported for the eyes, ears, nose, throat, nervous system, 
endocrine system, and cardiovascular system.  The veteran was 
noted to have pulmonary rales in the left supraclavicular 
left apex but chest X-rays were essentially negative.  

In November 1945, the veteran was found to have old tertian 
malaria as a result of a positive smear.  It was believed to 
have been incurred in the Banawe Mt. Province in 1944.

In a December 1945 enlistment report, the veteran indicated 
that he had not sustained any wounds and that he had no 
illnesses.  

At the time of August and September 1965 VA examinations, 
chest x-rays revealed essentially clear lungs normal 
findings.  The veteran was found to have hypertensive 
cardiovascular disease manifested by blood pressure readings 
of 150-160/110-120.  An echocardiogram revealed a 1st degree 
AB block with probable old myocardial infarction.  

In a September 1973 report, M. A., M.D., the veteran's 
private physician, indicated that the veteran had been 
hospitalized at Veterans Memorial Hospital from September 6, 
1973, to September 26, 1973, with diagnoses of a chronic 
obstructive pulmonary disease (COPD); first degree AV block; 
bilateral myopic astigmatism; and bilateral presbyopia. 

Chest x-rays taken at the Philippine Tuberculosis Society in 
August 1981 revealed evidence suggestive of chronic 
obstructive pulmonary disease (bronchial asthma).  

The appellant maintains that the veteran had heart disease 
and malaria related to his period of active military service 
and that his malaria had its onset during the period of time 
when he was a POW.  She maintains that heart disease and 
malaria that began inservice caused the factors which led to 
the veteran's death.  

As to the cause of death listed on the veteran's death 
certificate, the Board notes neither cardiovascular disease 
nor COPD were noted until many years after service.  The 
first objective medical finding of cardiovascular disease was 
not until more than 18 years after the veteran's separation 
from service.  Moreover, there has been no objective medical 
evidence or other competent evidence submitted relating 
either of these disorders to the veteran's period of service 
or to the years immediately following service.  

The only evidence contained in the claims file which supports 
the appellant's contention that the veteran's cause of death 
is related to service, including her claim that the veteran 
had malaria inservice as a result of being a POW which led to 
his death, are her own statements.  The Board does not doubt 
the sincerity of the appellant's belief in this claimed 
connection.  However, as the appellant has not been shown to 
be a medical expert, she is not qualified to express an 
opinion regarding any medical causation of the 
cardiorespiratory arrest which led to the veteran's death.  
As it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the appellant's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

At this time, the evidence establishes that the veteran died 
many years after separation from service due to cardio-
respiratory arrest.  The cause of death was not attributed to 
a particular disease of injury (as distinguished from arrest) 
or to a disease or injury that was incurred in or aggravated 
by service.  The record fails to demonstrate any basis to 
link the veteran's death with his period of service.  
Accordingly, the preponderance of the evidence is against the 
claim. 


ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

